357 Mich. 7 (1959)
97 N.W.2d 620
BALLENTINE
v.
BALLENTINE.
Docket No. 10, Calendar No. 47,759.
Supreme Court of Michigan.
Decided July 13, 1959.
Walsh, O'Sullivan, Stommel & Sharp, for plaintiff.
*8 VOELKER, J.
The appellant obtained a divorce from her husband on the grounds of extreme cruelty. The parties were married in 1944 while students at the University of Michigan and their only child, a daughter, was born in 1946. The proofs below also snowed that the wife devoted most of an inheritance from her grandfather to support the defendant and their daughter during the husband's medical studies and later during his internship and a rather extensive series of residencies for specialized medical training; and that following the separation of the parties in 1952 the plaintiff was obliged to go to work to support herself and the child.
In his decree below granting the plaintiff and appellant her divorce the chancellor made some provision for support of the child, the custody of which he awarded the mother. He did not, however, make any provision for alimony or reserve the question for possible future consideration, expressing the opinion that he felt both parties would be better off if they were forever freed from any possible future ties and obligations, one to the other.
We have frequently held that where an absolute divorce is granted and no provision is made for alimony or the question is not reserved, the court is powerless to grant any alimony in the future. See Moross v. Moross, 129 Mich. 27; Mack v. Mack, 283 Mich. 365 and Marrobie v. Marrobie, 334 Mich. 447 for typical cases.
Making all due allowance for the present financial situation of the defendant, and his present distaste for the loyal wife who supported him while he got his education, we think the chancellor might have reached a fairer result had he not under the circumstances permanently foreclosed the question of possible future alimony. The decree below may accordingly be modified and amended so as to require *9 that the defendant pay $10 per month alimony to the plaintiff until the further order of the court. Costs to plaintiff.
DETHMERS, C.J., and CARR, KELLY, SMITH, BLACK, EDWARDS, and KAVANAGH, JJ., concurred.